        Case 1:18-cv-00187-REB Document 100 Filed 11/16/18 Page 1 of 4



Bret Sumner, Pro Hac Vice
bsumner@bwenergylaw.com
Malinda Morain, Pro Hac Vice
mmorain@bwenergylaw.com
Michael Cross, Pro Hac Vice
mcross@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Paul A. Turcke, ISB # 4759
MSBT LAW
950 W. Bannock Street, Suite 520
Boise, ID 83702
Telephone: 208-331-1800
Fax: 208-331-1202

Attorneys for Defendant- Intervenor Western Energy Alliance.

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                          Case No. 1:18-cv-00187-REB

v.
                                                        DEFENDANT-INTERVENOR
RYAN K. ZINKE, Secretary of the Interior, et al.,      WESTERN ENERGY ALLIANCE’S
                                                         MOTION TO DISMISS AND
       Defendants,                                      MEMORANDUM IN SUPPORT

WESTERN ENERGY ALLIANCE,

       Defendant-Intervenor.


       Defendant-Intervenor Western Energy Alliance (Alliance) moves to dismiss Western

Watersheds Project and Center for Biological Diversity’s (collectively, Plaintiffs) Seventh Claim

for Relief in Plaintiffs’ First Amended Complaint.




                                               1
         Case 1:18-cv-00187-REB Document 100 Filed 11/16/18 Page 2 of 4



       In their First Amended Complaint [Doc. 78], Plaintiffs request that the Court declare the

Normally Pressured Lance Natural Gas Development Project violated Final Environmental

Impact Statement (FEIS) and Record of Decision (ROD) unlawful under the Federal Land Policy

and Management Act, the National Environmental Policy Act, and/or the Administrative

Procedures Act, and reverse and set aside the FEIS and ROD. Doc. 78 at 121. On November 16,

2018, Federal Defendants moved to dismiss the Seventh Claim for Relief for lack of proper

venue, or in the alternative, to sever and transfer the claim to the District of Wyoming.

       The Alliance hereby adopts and incorporates the arguments set forth by Federal

Defendants, Defendant-Intervenor State of Wyoming, and Proposed-Defendant-Intervenor Jonah

Energy LLC in their Motions to Dismiss [Docs. 96, 97, and 99].

       For the reasons outlined in the above-referenced Motions to Dismiss, Defendant-

Intervenor Alliance respectfully moves the Court to dismiss Plaintiffs’ Seventh Claim for Relief

with prejudice or, in the alternative, to transfer those claims to the District Court for the District

of Wyoming, and to grant such further relief as this Court deems just and proper.



       Respectfully submitted this 16thth day of November 2018.

                                                      /s/ Bret Sumner
                                                      Bret Sumner, Pro Hac Vice
                                                      bsumner@bwenergylaw.com
                                                      BEATTY & WOZNIAK, P.C.
                                                      216 Sixteenth St., Suite 1100
                                                      Denver, CO 80202-5115
                                                      Telephone: 303-407-4499
                                                      Fax: 800-886-6566

                                                      Paul Turcke
                                                      MSBT LAW
                                                      7699 West Riverside Drive
                                                      Boise, ID 83714
                                                      Telephone: 208-331-1800



                                                  2
Case 1:18-cv-00187-REB Document 100 Filed 11/16/18 Page 3 of 4



                                  Fax: 208-331-1202
                                  Email: pat@msbtlaw.com


                                  Attorneys for Defendant-Intervenor Western
                                  Energy Alliance




                              3
         Case 1:18-cv-00187-REB Document 100 Filed 11/16/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November 2018, I served a true and correct copy

of the foregoing DEFENDANT-INTERVENOR WESTERN ENERGY ALLIANCE’S

MOTION TO DISMISS AND MEMORANDUM IN SUPPORT via the Court’s electronic

case filing system which will cause the foregoing to be served upon all counsel of record.




                                                    /s/ Bret Sumner
                                                    Bret Sumner




                                                4
